Citation Nr: 0526509	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
November 1974.

This appeal arises from a March 2003 rating decision of the 
Muskogee, Oklahoma Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD and hepatitis C.

In regard to the appellant's PTSD claim based on a non-combat 
stressor, the Court has held that "credible supporting 
evidence" means that the veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor; nor can credible supporting evidence of 
the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996). 

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non- combat 
stressor "may be obtained from" service records or "other 
sources."  M21-1, part VI, formerly 7.46.  With regard to 
specific claims based upon personal assault, M21-1, part III, 
5.14(c), provides an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred.  Included among the 
sources are statements from confidants, such as fellow 
service members, and records that indicate behavior changes 
that occurred at the time of the incident that may indicate 
the occurrence of an in-service stressor.  

The case of Patton v. West, 12 Vet App 272 (1999), 
highlighted the importance of the RO following the more 
particularized requirements delineated in the M21-1 for 
personal-assault PTSD claims.  The level of development 
required by the Court's holding in Patton has not been 
achieved.  In view of the account given by the veteran of the 
personal assault that purportedly happened in service, the RO 
should attempt to develop the record further as will be 
explained below.  It is also unclear whether the appellant's 
complete service personnel files are of record.

With regard to the claim of service connection for hepatitis 
C, the Board notes that VA treatment records from the early 
2000s reported that a diagnosis of hepatitis C had been 
confirmed in 1995; however, medical records from the time of 
diagnosis are not of record.  Conversely, the veteran 
testified that hepatitis C was first diagnosed shortly after 
service.  Accordingly, the RO should identify the date and 
place of the diagnosis of hepatitis C and then obtain all 
relevant medical records.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  A 
review of a February 2005 VA liver examination shows that the 
examiner ordered hepatitis C viral RNA testing; however, the 
veteran failed to report to the lab.  In addition, the 
examiner failed to provide an opinion as to the etiology of 
the veteran's hepatitis C.  Following the gathering of all 
current treatment records, the veteran should be afforded a 
VA liver examination in which the examiner provides a medical 
opinion regarding the etiology of hepatitis C.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
obtain the names and addresses of 
medical facilities where the veteran has 
been treated for hepatitis C since 
service.  The RO should assist the 
veteran in obtaining all relevant 
evidence that is not already of record 
(for both issues on appeal) to include 
all current treatment records from the 
Oklahoma City VA medical center.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2. The RO should take appropriate steps 
to secure all of the appellant's service 
personnel records, including his 
performance evaluation reports, any 
reports pertaining to disciplinary 
actions and all paperwork relating to 
his discharge.  These records should be 
associated with the claims file.  If 
there are no additional records, 
documentation used in making that 
determination should be included in the 
claims file.

3.  The RO should request from the 
appellant a comprehensive statement of 
potential alternative sources for 
supporting evidence regarding the 
alleged assault during service.  The RO 
should inform the veteran that with 
regard to his claim of an in-service 
personal assault, evidence from sources 
other than service records may 
corroborate his account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; tests 
for sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one 
type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause; or unexplained economic or social 
behavior changes.  The appellant should 
be advised that this information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that he 
must be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

4.  Thereafter, the RO should request 
any supporting evidence from alternative 
sources identified by the appellant.  A 
field examiner should be utilized if a 
personal interview is deemed necessary 
to obtain any supporting evidence or if 
specific records or statements sought 
cannot otherwise be provided.

5.  After completing the above 
development, the RO then should review 
the file and prepare a summary including 
all associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f), with respect to whether the 
appellant was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

6.  The RO should then schedule the 
appellant for a comprehensive VA 
examination by a psychiatrist to 
determine whether a diagnosis of PTSD is 
warranted, and, if so, whether it is 
related to a an in-service personal 
assault.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
requested study.  The psychiatrist 
should conduct an examination with 
consideration of the criteria for PTSD.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the 
record.  The examining psychiatrist, 
after examination of the appellant and 
review of his entire medical history, to 
include in-service and post-service 
medical reports, should provide an 
opinion as to the diagnosis and etiology 
of any psychiatric disorder found.  The 
psychiatrist should also offer an 
opinion as to the onset date of the 
appellant's PTSD, if any.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish 
the existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, 
or if PTSD is not found, that matter 
should also be specifically set forth.

The veteran should also be afforded a VA 
liver examination and all necessary 
diagnostic testing to include hepatitis C 
viral RNA testing should be accomplished.  
The VA examiner should indicate whether a 
diagnosis of hepatitis C is warranted.  
If so, based on a review of the entire 
record and the current examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that hepatitis C is related to air gun or 
jet inoculations in service, the 
veteran's work as a medical corpsman 
during service, drug use in service, or 
any other incident during the veteran's 
military service.  The examiner should 
list the recognized risk factors for 
contracting hepatitis C and indicate 
which, if any, of the known risk factors 
have application in the veteran's case.  
All factors upon which the medical 
opinion is based must be set forth for 
the record.  

7.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




